Name: Commission Regulation (EEC) No 4094/86 of 23 December 1986 laying down detailed rules for implementing the import arrangements applicable to manioc falling within subheading 07.06 A of the Common Customs Tariff and originating in third countries other than Thailand
 Type: Regulation
 Subject Matter: plant product;  trade policy;  tariff policy;  agricultural activity
 Date Published: nan

 / 31 . 12. 86 Official Journal of the European Communities No L 371 /73 COMMISSION REGULATION (EEC) No 4094/86 of 23 December 1986 laying down detailed rules for implementing the import arrangements appli ­ cable to manioc falling within subheading 07.06 A of the Common Customs Tariff and originating in third countries other than Thailand sion for securities of amounts different from those laid down in Commission Regulation (EEC) No 2042/75 (*), as last amended by Regulation (EEC) No 3818/86 Q ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 1 . The arrangements laid down in Article 1 of Regula ­ tion (EEC) No 4066/86 shall apply to products falling within subheading 07.06 A of the Common Customs Tariff originating in third countries other than Thailand and imported under import licences issued in accordance with this Regulation . 2. Pursuant to this Regulation, import licences may not be issued for a quantity of more than :  205 000 tonnes for applications giving in section 14 the origin 'Indonesia' ;  35 000 tonnes for applications giving in section 14 the origin of a contracting party to GATT other than Thailand' and 'Indonesia' ;  62 500 tonnes for applications giving in section 14 the origin 'Peoples Republic of China' ;  12 500 tonnes for applications giving in section 14 the origin of a third country other than those referred to in the preceding indents. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4066/86 of 22 December 1986 concerning transitional measures for imports from third countries of manioc falling within subheading 07.06 A of the Common Customs Tariff and amending Regulation (EEC) No 950/86 of the Common Customs Tariff ('), Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1579/86 (3), and in particular Article 12 (2) thereof, Whereas Council Regulation (EEC) No 4066/86 adopted transitional measures to ensure fulfilment of the Commu ­ nity's international commitments and enable traditional trade flows to continue ; whereas detailed rules for the application thereof should be laid down ; Whereas the issue of import licences involving the right to import at a levy not exceeding 6 % ad valorem should be made subject to special detailed rules in order to allow proper implementation of the provisions of Regulation (EEC) No 4066/86 aimed, in particular, at ensuring that the quantities laid down are not exceeded ; whereas proper implementation requires, for most of the products falling within subheading 07.06 A of the Common Customs Tariff, certain derogations to Commission Regu ­ lation (EEC) No 3183/80 of 3 December 1980 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (4), as last amended by Regulation (EEC) No 3913/86 0 ; Whereas, in order to enable quantities originating in countries not parties to the GAIT to be shared amongst operators, a limit should be placed on the amount for which any one operator may apply for a licence ; Whereas, however some of the products falling within subheading 07.06 A are for use as human food rather than livestock feed ; whereas in the case of those products, the amounts of which imported are very small , it is not neces ­ sary to apply certain provisions aimed at ensuring that quantities laid down are not exceeded or to make provi TITLE I Rules for imports for livestock feed Article 2 1 . Applications for import licences may be lodged with the authorities of the Member States each week, from Monday to Thursday inclusive, beginning on Monday 5 January 1986. Applications for licences may be lodged in any Member State and licences issued shall be valid throughout the Community.(') See page 11 of this Official Journal . (*) OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 139, 24. 5 . 1986, p. 29 . (4) OJ No L 338, 13 . 12. 1980, p. 1 . I5) OJ No L 364, 23 . 12. 1986, p. 31 . ( «) OJ No L 213, 11 . 8 . 1975, p. 5. 0 OJ No L 355, 16. 12. 1986, p. 24. No L 371 /74 Official Journal of the European Communities 31 . 12. 86 2. Applications for licences for imports from the third countries referred to in the third and fourth indents of Article 1 (2) may not be for a quantity of more than 7 500 tonnes per applicant. 3 . The names of the importers, the quantities applied for and their origin shall be communicated by the Member State to the Commission by telex, not later than the Thursday of the week following that during which the applications were lodged. 4. Not later than the Friday of the week following that during which information is communicated in accordance with "paragraph 3, the Commission shall, if necessary in proportion to the quantities applied for, fix the quantities for which licences are to be issued for each of the coun ­ tries or groups of countries referred to in Article 1 of Regulation (EEC) No 4066/86. 5. In the case of products falling within subheading 07.06 A of the Common Customs Tariff the applicant may indicate in his application for an import licence either or both of the two subheadings 07.06 A I and 07.06 A II of the Common Customs Tariff. Subheadings indi ­ cated in applications shall be repeated on the licences. Article 4 Notwithstanding Article 12 ( 1 ) of Regulation (EEC) No 2042/75, the security for the import licences provided for under this Title shall be 20 ECU per tonne . Where, through application of Article 2 (4), the quantity for which the licence is issued is less than that applied for, the amount of the security corresponding to the difference shall be released. Article 5 1 . The application for an import licence and the licence issued shall indicate in section 14 the name of the third country in which the product originates. The certifi ­ cate shall make it obligatory to import from that country. 2. Notwithstanding Article 8 (4) of Regulation (EEC) No 3183/80, the quantity put into free circulation may not be greater than that indicated in sections 10 and 11 of the import licence and the figure 0 shall be entered accordingly in section 22 of the licence. TITLE II Rules for imports for human consumption Article 6 As regards imports of products falling within subheading 07.06 A of the Common Customs Tariff and listed in the Annex hereto : (a) application for licences and licences shall indicate :  in section 7, one or more of the descriptions listed in the Annex hereto,  in section 8 , the number of the Common Customs Tariff subheading, preceded by 'ex'. The certificate shall apply only to products thus desig ­ nated ; (b) Articles 2 ( 1 ), 3 and 5 shall apply. Article 7 This Regulation shall enter into force on 1 January 1987. Article 3 One of the following shall be entered in section 20 (a) of the licences :  ExacciÃ ³n reguladora a percibir 6 % ad valorem  Importafgift : 6 % af vÃ ¦rdien  Zu erhebende AbschÃ ¶pfung : 6. % des Zollwerts  Ã Ã ¹Ã ÃÃ Ã ±Ã ºÃ Ã ­Ã ± Ã µÃ ¹Ã Ã Ã ¿Ã Ã ¬ : 6% Ã ºÃ ±Ã ' Ã ±Ã ¾Ã ¹Ã ±  Amount to be levied : 6 % ad valorem  PrÃ ©lÃ ¨vement Ã percevoir : 6 % ad valorem  Prelievo da riscuotere : 6 % ad valorem  Toe de passen heffing : 6 % ad valorem  Direito nivelador a cobrar : 6 % ad valorem. This Regulation shall be binding in its entirety and directly applicable in all Member States. t Done at Brussels, 23 December 1986. For the Commission Frans ANDRIESSEN Vice-President 31 . 12. 86 Official Journal of the European Communities No L 371 /75 ANNEX 1 . Colocasia esculenta (L) Nampi Schott var. antiquorum (Schott) Hubbard and Rehd. Taro Tallas Old cocoyam Dasheen, eddoe 2. Xanthosoma sagitifolium (Schott) Tiquisque Tajer Tannia Yautia New cocoyam 3. Dioscorea spp. Nam Ignam Yam